          Case 1:18-cv-00085-CCC Document 24 Filed 10/29/18 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


 KEITH JAGDHUBER

                 Plaintiff,
                                                     Civil Action No. 1:18-cv-00085-CCC
         v.

 SAM’S CLUB

                 Defendant.

                    STIPULATION OF DISMISSAL WITH PREJUDICE

       Plaintiff Keith Jagdhuber and Defendant Sam’s Club, by and through their respective

attorneys, hereby stipulate and agree that the above-referenced action is hereby dismissed in its

entirety with prejudice, without fees or costs to either party.

                                                       Respectfully submitted,

SWARTZ SWIDLER, LLC                                    MCDONNELL & ASSOCIATES, P.C.

/s/ Carley A. Doyle                                    /s/ Gwyneth R. Williams
Carley A. Doyle, Esq.                                  Gwyneth R. Williams, Esq.
1101 North Kings Highway, Suite 402                    500 Route 70 West
Cherry Hill, NJ 08034                                  Cherry Hill, NJ 08002
Attorneys for Plaintiff                                Attorneys for Defendant


                               Approved by:
                                                       The Honorable Christopher C. Conner, J.
